Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered January 23, 2007, which granted plaintiffs motion to extend a notice of pendency nunc pro tunc, unanimously affirmed, without costs.
Plaintiff moved to extend the notice of pendency by order to show cause filed about 21h months before the notice of pendency was due to expire. The motion was granted by order signed and entered about a month after the notice had expired, but directing entry nunc pro tunc as of the day before the expiration date. On appeal, defendant argues that the court lacked the power to extend the notice after the original notice had expired. The argument is unavailing where plaintiff diligently moved for an extension of the notice well in advance of its expiration date but the court did not render a decision until after the expiration date. Concur—Lippman, P.J., Mazzarelli, Marlow, Buckley and Malone, JJ.